Order entered August 27, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00542-CV

                             QADREE CAMPBELL, Appellant

                                             V.

              ANGELA MARIE PECINA A/K/A ANGELA HOWELL AND
                   GREGORY OLIVAREZ PECINA, Appellees

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-01649-2018

                                         ORDER
       Before the Court is the August 23, 2019 request of Denise Condran, Official Court

Reporter for Collin County Court at Law No. 4, for an extension of time to file the reporter’s

record. We GRANT the request and extend the time to September 25, 2019.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE